340 F.2d 608
Charile HALL, Plaintiff-Appellant,v.Anthony J. CELEBREZZE, Secretary of Health, Education andWelfare, Defendant-Appellee.
No. 15791.
United States Court of Appeals Sixth Circuit.
Jan. 25, 1965.

Dan Jack Combs, Ronald W. May, Pikeville, Ky., on brief, for appellant.
John W. Douglas, Asst. Atty. Gen., Alan S. Rosenthal, Lawrence R. Schneider, Attorneys, Department of Justice, Washington, D.C., George I. Cline, U.S. Atty., Lexington, Ky., on brief, for appellee.
Before WEICK, Chief Judge, and CECIL and PHILLIPS, Circuit Judges.
PER CURIAM.


1
Appellant filed a complaint under 42 U.S.C. 405(g) in the United States District Court for the Eastern District of Kentucky to review a final decision of the Secretary of Health, Education and Welfare denying appellant's claim for disability benefits pursuant to 42 U.S.C. 416(i) and 423.  The district court sustained appellee's motion for summary judgment and dismissed the complaint, and appellant has appealed to this court.


2
The hearing examiner denied appellant's application for benefits.  When the Appeals Council overruled the request for review, the decision of the hearing examiner became the final decision of the Secretary.


3
Upon consideration, we are of the opinion that the findings of the Secretary are supported by substantial evidence and therefore are conclusive. 42 U.S.C. 405(g); Adkins v. Celebrezze, 330 F.2d 704 (C.A. 6); Ward v. Ribicoff, 198 F. Supp. 15 (E.D.Tenn.), aff'd 309 F.2d 157 (C.A. 6).


4
The judgment of the district court is affirmed.